Citation Nr: 9930481	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an increased rating for tennis elbow, right 
(dominant), rated 30 percent disabling.  

2. Entitlement to an increased rating for degenerative joint 
disease of the left knee, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1971.  

The case was previously before the Board of Veterans' Appeals 
(Board) in July 1996.  At that time, service connection for a 
respiratory disorder was denied, and service connection for 
arthritis of the hands, right knee and left elbow was 
granted.  The issues of entitlement to a rating in excess of 
10 percent for a left knee disorder and for a compensable 
rating for tennis elbow, right was remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) for further 
development.    

In a June 1998 rating action, increased ratings for the left 
knee disorder and right tennis elbow were denied.  In a 
subsequent rating action, dated in October 1998, the 
evaluation for the right tennis elbow was increased to 30 
percent.  A specific finding was made that a rating in excess 
of 30 percent for the right elbow disorder was not warranted.  
The veteran was furnished with a copy of this rating 
decision, which provided the veteran reasons and bases, 
including reference to diagnostic criteria, for the RO 
action.  The effective date of this increase was in September 
1995, the date of a VA Form 646 that was accepted as a claim 
for an increased rating.  The RO concluded that the issue of 
entitlement to an increased rating for the right tennis elbow 
had initially been certified to the Board in error, as the 
initial rating action in January 1992 did not specifically 
adjudicate the issue of an increased rating for right tennis 
elbow.  However, a specific Notice of Disagreement (NOD) was 
received, and a relevant statement of the case (SOC) was 
issued.  The veteran submitted an appeal in which he 
requested a hearing, at which time he raised the issue of 
entitlement to an increased rating for the tennis elbow.  The 
hearing officer considered this issue, denying a compensable 
rating.  

He was furnished with a supplemental statement of the case 
(SSOC) in November 1998, limited to the issue of entitlement 
to an increased rating for a left knee disorder.  The 
veteran's representative provided a Statement of Accredited 
Representation in Appealed Case (VA Form 646), making 
reference to both the tennis elbow and the left knee disorder 
in July 1999.  

The veteran was not provided with a SSOC with regard to the 
issue of an increased rating for the right tennis elbow, 
presumably based on the conclusion that the initial rating 
action in 1992 did not consider this issue.  As noted, he was 
furnished with a copy of the rating decision, which provided 
him with reasons and bases for the RO action.  Moreover, the 
veteran has expressed his desire for an increased rating, in 
numerous fora, to include personal hearings.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet.App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  The Board therefore finds 
that due process requirements have been met, and that the 
Board may consider the issue of entitlement to an increased 
rating for right tennis elbow.  

The veteran had contended that a total rating based on 
individual unemployability should be granted.  As a result of 
the October 1998 rating action, which granted a 30 percent 
rating for the right tennis elbow, the veteran's combined 
schedular evaluation was increased to 100 percent.  
Accordingly, the claim for a total rating based on individual 
unemployability is moot.  38 C.F.R. § 4.16(a) (1999).

In a written statement dated in May 1999, the veteran's 
representative presented argument regarding service 
connection for a respiratory disorder.  As noted above, the 
Board denied service connection for a respiratory disorder in 
the July 1996 decision.  The representative's May 1999 
statement is referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  The veteran's range of motion in the service connected 
right elbow is, at worst, from 0 to 100 degrees, with about 
another 20 degrees of loss of motion secondary to pain.  

2.  On the most recent compensation examination, the range of 
motion in the left knee was from 0 to 140 degrees, with 
another 10 degrees of loss of range of motion secondary to 
pain.  Otherwise, restricted range of motion has been 
documented, at worst, between 10 degrees of extension and 100 
degrees of flexion.    


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right tennis elbow are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Part 4, Codes 
5019, 5206 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Part 4, Code 5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's case was referred to a Medical Board in 
February 1971.  He reported at that time he had been treated 
in late 1969 for neck and low back pain, with tenderness over 
the finger joints, wrists, elbows and knees, with no acute 
synovitis.  In a December 1971 rating action, service 
connection was granted for, among other disabilities, 
arthritis of the lumbar and cervical spine, and right tennis 
elbow.  The evaluation for the arthritis, now listed as 
generalized, was increased to 30 percent in a September 1972 
rating action, and findings were reported with regard to the 
left and right knees.  In a January 1992 rating action, the 
rating for the arthritis was split among the multiple joints, 
with a rating of 10 percent for arthritis of the left knee.  

The VA examined the veteran in June 1991.  At that time, he 
reported pain in the joints, to include the left knee.  He 
denied any warmth or erythema in the joints, but indicated 
that the knees occasionally swelled.  The knees flexed to 140 
degrees and extended to 0 degrees.  He could perform a deep 
knee bend with difficulty, and there was crepitance to 
passive flexion and extension.  X-ray films of the knee were 
near normal.  

The veteran underwent a VA compensation examination in July 
1992.  He reported episodic swelling of the left knee, with a 
principal complaint of increasing pain in the left knee 
whenever he was immobile for prolonged periods.  On 
examination, there was some crepitance of the left knee with 
movement.  There was no synovial thickening, heat, erythema 
or tenderness to palpation of the joint.  He was able to come 
within five to ten degrees of full extension.  Flexion of the 
knee was possible to 100 degrees.  There was no synovial 
thickening of the right elbow, and the veteran was able to 
flex the elbow to 145 degrees.  He could extend to within 5 
degrees and the zero point.  The impression included 
degenerative disease in the knees, bilaterally; and 
degenerative joint disease of both elbows with olecranon 
bursitis.  

The veteran provided testimony at hearings in August 1992 and 
October 1992.  In the August hearing, he reported 
symptomatology in service with regard to the knees and the 
elbows.  At the end of the transcript, it was indicated that 
the tape had to be changed.  (Transcript, hereinafter T-19).  
However, the transcript from the second tape is not of 
record.  Accordingly, the veteran was afforded the 
opportunity for an additional hearing, which took place in 
November 1992.  He stated that the left knee got "puffed 
up."  (T-9)  He also reported pain and limitation of motion.  
(T-10).  He argued that the August 1992 examination was 
cursory in nature.  (T-10).  He also reported pain and 
swelling in the right elbow.  (T-15).  

Reports of VA outpatient treatment are of record.  While the 
veteran was treated on numerous occasions, there was no 
symptomatology, diagnosis or treatment for any form of left 
knee disorder or right tennis elbow.  

Subsequent to Board remand, the veteran was examined in 
January 1998.  It was indicated that he was right handed.  
Since the June 1991 examination, the veteran had not required 
any periods of hospitalization or operative procedures.  He 
reported a 40 year history of left knee pain.  He stated that 
discomfort was present when he crossed his legs, was exposed 
to cold weather, walked more than one mile, or climbed more 
than twenty stairs.  He denied locking or swelling of the 
joint.  On examination, he retained range of motion of the 
knees from 0 to 140 degrees.  He had a negative anterior 
drawer sign, Lachman's test and McMurray's sign.  The medial 
and lateral collateral ligaments were stable, and there was 
no specific evidence for chondromalacia of the patella, but 
rather nonspecific crepitance.  He had full range of motion 
of the elbows, shown to be from 0 to 145 degrees.  Some 
tenderness was reported over the left lateral epicondyle.  He 
was asked to perform five deep knee bends, which he was 
capable of performing.  He stated that he reported increasing 
pain after performing four deep knee bends, and began 
grimacing.  There was no change in range of motion, 
fatigability, incoordination, or weakened movement.  The 
examiner estimated that the veteran would have 10 degrees of 
decreased range of motion of the knee secondary to 
precipitated pain.  

The veteran was afforded an additional examination in July 
1998, limited to the right elbow.  He stated he did not seek 
treatment for this disorder, but used warm soaks to help with 
the pain.  He indicated that the pain was along the medial 
and lateral side of the elbow.  There were no employment 
problems as a result of the right elbow disorder.  He denied 
any neurologic symptoms of the hand or forearm region.  Range 
of motion of the elbow was from 0 to 100 degrees, performed 
in an uncoordinated fashion with a lot of tremoulousness 
during the motion.  Pronation was to 65 to 70 degrees and was 
performed in a painful fashion.  Supination was to 80 
degrees.  There was tenderness to palpation along the medial 
and lateral epicondyle regions, worse on the medial side than 
on the lateral.  Flexion and extension strength was 5/5, but 
there was increased pain with resistive flexion and extension 
of the joint.  There was mild crepitation from the joint.  No 
tenderness was present over the olecranon but tenderness was 
present over the medial and lateral epicondylar regions.  
Pain was visibly manifested on motion of the joint.  There 
was no atrophy in the arm flexor group or in the forearm 
flexor or extensor group.  No skin changes indicative of this 
use was reported.  X-ray films of the right elbow showed 
nothing acute.  The impression was elbow pain and motion 
loss, right, secondary to lateral epicondylitis, as 
described.  The examiner assigned an additional 20-degree 
range of motion loss to the elbow, primarily for 
incoordination in motion, flareups of pain, weakness, and 
impaired endurance.  

Analysis

Initially, the Board finds that the appellant's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  This 
finding is predicated upon the appellant's assertions that 
the elbow and knee disabilities have increased in severity.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Once it has 
been determined that a claim is well grounded, as here, the 
VA has a statutory duty to assist in the development of 
evidence pertinent to the claim.  The Board further concludes 
that the VA has met its statutory duty to assist the veteran 
in the development of the claim.  38 U.S.C.A. § 5107 (West 
1991).  The veteran was afforded several VA compensation 
examinations and outpatient treatment records were obtained 
by the RO.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
Increased rating for a right tennis elbow

The diseases under Diagnostic Codes 5013 through 5024, to 
include bursitis under Code 5019 will be rated on limitation 
of motion of affected parts, as degenerative arthritis.  
38 C.F.R. § 4.71a.  As the veteran is right handed, his right 
arm is the major arm.  38 C.F.R. § 4.69.  The current 30 
percent is appropriate when flexion is possible to 70 degrees 
or extension to 90 degrees.  For a 40 percent rating to be 
warranted, flexion must be limited to 55 degrees, or 
extension to 100 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207.  

A review of the findings on examination and treatment do not 
demonstrate that an increased rating is appropriate.  On 
examination in June 1992, the veteran could extend the elbow 
to within 5 degrees of normal, with flexion possible to 145 
degrees.  While flexion was limited to 100 degrees on the 
most recent compensation examination, he was able to fully 
extend the elbow, and this decreased motion is not of 
sufficient severity to warrant a higher evaluation.  Id.  

Given this range of motion, the Board concludes that a rating 
in excess of 30 percent for the right tennis elbow on a 
schedular basis is not appropriate.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
right elbow disorder is rated under the provisions of 
Diagnostic Code 5019, which turn on limitation of motion.  
Accordingly, the Board finds that the Court's holding in 
DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998).

As indicated, in accordance with the remand instructions, the 
RO requested and the examiner did consider the factors noted 
in DeLuca during the most recent examination.  No atrophy was 
reported, and while tenderness was present over the medial 
and lateral epicondylar regions, there was no tenderness 
present over the olecranon.  In summary, the examiner 
assigned a 20 degree range of motion loss due to the 
incoordination in motion, flareups of pain, weakness, and 
impaired endurance.  Given that the range of motion on 
examination was from 0 to 100 degrees, even with this 
additional limitation of motion, there is no basis for a 40 
percent rating.  Thus, the Board finds that the functional 
loss resultant from the right tennis elbow is not sufficient 
to support a rating in excess of 30 percent.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  

Increased rating for a left knee disorder

The veteran's left knee disability is rated as 10 percent by 
the RO under Diagnostic Code 5261.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees or extension 
to 10 degrees.  For a 20 percent rating to be appropriate, 
flexion must be limited to 30 degrees or extension to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

A review of the findings on examination and treatment do not 
show that the left knee symptomatology is of sufficient 
severity to warrant a rating in excess of 10 percent.  In 
June 1991, he flexed to 140 degrees and extended to 0 
degrees.  On examination in July 1992, he was able to come 
within five to ten degrees of full extension, and flexion was 
possible to 100 degrees.  On the most recent compensation 
examination, in January 1998, his range of motion was from 0 
degrees to 140 degrees.  Moreover, on that examination, he 
denied locking and swelling of the joint, and the medial and 
collateral ligaments were stable, with no specific evidence 
of chondromalacia.  

At all times, the veteran's flexion was well in excess of 
that required for a 20 percent rating.  While, on one 
occasion, his extension was limited to between five and ten 
degrees, other examinations, including the most recent 
examination, the veteran retained full extension.  Given the 
veteran's range of motion, an increased rating is not 
appropriate.  

As the veteran's case turns on limitation of motion, the 
Board finds that the holding in DeLuca applies.  The 
provisions of 38 C.F.R. § 4.40 relate to functional loss.  
The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as abnormal or 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy. 
A review of the findings on examination and treatment do not 
show that these provisions support an increased rating.  On 
the most recent examination, in accordance with the remand 
instructions, the factors noted in 38 C.F.R. §§ 4.40 and 4.45 
were addressed.  Specifically, it was found that there was no 
change in range of motion, fatigability, incoordination or 
weakened movement.  While pain was present on deep knee 
bends, this only occurred after four deep knee bends, and the 
veteran was able to perform five deep knee bends.  The Board 
notes that there was pain on movement, and that the examiner 
ultimately quantified the pain as having 10 additional 
degrees of decreased range of motion.  Consistent with the 
VAOGCPREC, the Board must consider this motion in light of 
the schedular provisions governing limitation of motion.  A 
decrease of 10 degrees of either extension or flexion from 
the range of motion possible on that examination would not be 
sufficient to warrant a rating in excess of 10 percent.  
Accordingly, the Board finds that the painful motion 
resultant from the left knee disorder is not sufficient to 
warrant an increased rating under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45. 

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.


ORDER

An increased rating for right tennis elbow is denied.  An 
increased rating for degenerative joint disease of the left 
knee is denied.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

